DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/26/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akino (JP 2009294036 A).
With respect to claim 11, Akino discloses: A scanning system [ taught by figure 1 ], comprising: a transmitter [ taught by transmitting/receiving unit (4) ]; a receiver [ taught by transmitting/receiving unit (4) ]; and a rotating scanning device [ taught by the combination of first mirror rotation means (15) and first lens rotation means (16) ], wherein there is a transmit path and a receive path [ page 3 of the provided translations states, “…And a laser beam transmitting / receiving unit 4 provided with a light receiving element, and the laser beam emitted from the laser beam transmitting / receiving unit 4 is emitted toward the target, and the reflected light of the laser beam from the target is transmitted to the laser beam transmitting / receiving unit 4…” ]; wherein the transmitter is configured to emit radiation which propagates along an optical axis on the transmit path [ figure 1 shows light transmitted along axis (LA) ], wherein the radiation received from the target object is detected by the receiver on the receive path [ figure 1 shows target reflected light returning along axis (LA) ], wherein the rotating scanning device includes an optical system [ taught by lenses (11, 12 and 13) ] and a rotating deflection unit [ taught by first mirror (7) ], wherein the rotating deflection unit of the scanning device is configured to deflect the radiation of the transmit path and the receive path [ page 3 of the provided translation states, “…And a first mirror 7 as a directional mirror that rotates around a first mirror rotation axis MA as a first rotation axis positioned at the center of curvature of the window 3,…”; the window (3) is shown propagating the transmit and receive paths ], wherein the optical system includes a first focusing unit [ taught by lenses (12 and 13) ] and a rotating second focusing unit [ taught by lens (11) ], wherein the movements of the rotating deflection unit and the rotating second focusing unit take place synchronously to ensure an alignment of the deflected radiation with the second focusing unit [ page 3 of the provided translation states, “…The first lens rotating means 16 as the lens rotating means is connected to the first lens 11 and moves the first lens 11 to the first mirror rotation axis MA in conjunction with the rotation of the first mirror 7 by the first mirror rotating means 15…” ], wherein the first focusing unit is configured to reproduce the radiation emitted by the transmitter on the rotating deflection unit so that the beam diameter on the rotating deflection unit is reduced [ page 3 of the provided translation states, “…Here, the optical axis in the lens is an axis that connects the centers of curvature of both surfaces of the lens. The first lens 11 and the third lens 12 constitute an afocal optical system. The laser beam transmitting / receiving unit 4 is disposed at the focal point of the second lens 13. The first mirror 7, the second mirror 8, the third mirror 9, and the fourth mirror 10 are provided with a total reflection coating and are arranged so that the visual axis LA is U-shaped,…”  - a U shaped beam has a reduced diameter in one of the x and y axis directions with respect to the z propagation axis ], wherein the rotating deflection unit is configured to deflect the radiation onto the rotating second focusing unit [ shown schematically by figure 1 and figure 3 ], wherein the rotating second focusing unit is configured to collimate the radiation toward the target object [ figure 1 shows the light (L) exiting the lens (11) as a collimated beam ], wherein the rotating second focusing unit is configured to reproduce the radiation received from the target object on the rotating deflection unit so that the beam diameter on the rotating deflection unit is reduced [ figure 1 shows the light (L) reducing in diameter as it impinges on first mirror (7) ], and wherein the rotating deflection unit is configured to deflect the received radiation toward the receiver [ figure 1 shows the received light being reflected to optics that relays the light to transmitting/receiving unit (4) ].
Claims 19 and 20 are anticipated by the subject matter of Akino, as applied to claim 11 above.
Claim 17 is anticipated by the first mirror rotation means (15), first lens rotation means (16) and gimbal device (17).
Claim 18 is anticipated by page 4 of the provided translation, which states, “…First, the first mirror rotating means 15 rotates the first mirror 7 by the angle α around the first mirror rotation axis MA from the state shown in FIG. At the same time, the first lens rotating means 16 rotates the first lens 11 from the state shown in FIG. 1 by an angle 2α around the first mirror rotation axis MA…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akino (JP 2009294036 A).
Claim 12 differs from Akino be explicitly reciting: wherein the transmit path and the receive path coincide between the rotating deflection unit and the rotating second focusing unit in a first beam path [ shown by figure 1 of Akino ], and wherein the rotating second focusing unit includes a converging lens, which is configured to collimate the emitted radiation toward the target object and focus the radiation received from the target object onto the rotating deflection unit.
The lens (11) is shown schematically as transmitting a collimated beam and converging the received light to a first mirror (7).
Therefore, although not explicitly recited, the use of a converging lens for element (11) would have been obvious in that it performs the desired function.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akino (JP 2009294036 A) in view of Masuda (United States Patent Publication No. 2015/0109604).
Claim 15 differs from Akino in that it recites: wherein the transmitter and the receiver are situated perpendicularly in relation to one another, further comprising: a beam splitter to decouple the transmit path and the receive path between the rotating deflection unit and the transmitter and the receiver.
Figure 1 of Masuda teaches that it was known in scanned transmitter/receiver systems to arrange a transmitter (2) and receiver (8) perpendicularly wherein a beam splitter (10) decouples the transmission and reception paths.
Therefore, claim 15 would have been obvious because a person of ordinary skill in the art would have been required to use known transmission/reception structure, such as disclosed by Masuda, to fabricate the transmitting/receiving unit (4) of Akino.
Allowable Subject Matter
Claims 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645